The Honorable Melvin J. Neufeld State Representative, 115th District 7405 15 Road Ingalls, Kansas  67853
Dear Representative Neufeld:
As chairman of the joint committee on administrative rules and regulations, you request our opinion concerning whether a Kansas nurse anesthetist is required to be authorized as a registered nurse anesthetist and certified as an advanced registered nurse practitioner in the nurse anesthetist category.
In 1983 the legislature enacted L. 1983, ch. 206, sec. 1 through sec. 5, now K.S.A. 65-1130 through K.S.A. 65-1134 and amendments thereto, as a part of the nurse practice act.  These provisions established advanced registered nurse practitioner (ARNP) as a cognizable status within the practice of nursing for which a professional nurse could obtain a certificate of qualification. Pursuant to K.S.A. 65-1130(c)(1), the Kansas state board of nursing was directed to establish categories of ARNPs "consistent with nursing practice specialties recognized by the nursing profession."   In addition the board was directed to define the expanded nursing role of each category and establish limitations and restrictions on the expanded roles.  K.S.A. 65-1130(c)(3).
The board complied with this statutory directive by establishing four categories of ARNPs: (1) nurse clinician or nurse practitioner, (2) nurse anesthetist, (3) nurse-midwife and (4) clinical specialist.  K.A.R. 60-11-102.  Definition of the expanded role for nurse anesthetists was accomplished by authorizing a nurse anesthetist to perform specified anesthesia-related procedures including the authority to "induce and maintain anesthesia at the required levels."  K.A.R.60-11-106.
In order to preclude the use of the title "ARNP" by any professional nurse who had not been qualified by the board, K.S.A.65-1130(a) provided:
  "No professional nurse shall announce or represent to the public that such person is an advanced registered nurse practitioner unless such professional nurse has complied with requirements established by the board and holds a valid certificate of qualification as an advanced registered nurse practitioner in accordance with the provisions of this section."  (Emphasis added.)
It is important to realize that K.S.A. 65-1130(a) does not prohibit a professional nurse from practicing in any of the expanded nursing roles as defined in the ARNP regulations.  That provision merely prohibits a professional nurse who does not hold an ARNP certificate of qualification from making any public representation that he or she is an ARNP.
However, in 1983 the legislature also amended K.S.A. 65-1114 to include the following:
"(b) It shall be unlawful for any person:
  "(1) To practice or offer to practice as an advanced registered nurse practitioner in this state; or
  "(2) to use any title, abbreviation, letters, figures, sign, card or device to indicate that any person is an advanced registered nurse practitioner, unless such person has been duly issued a certification of qualification as an advanced registered nurse practitioner under the Kansas nurse practice act."  (Emphasis added.)
K.S.A. 65-1114(b) does prohibit any person not holding an ARNP certificate of qualification from practicing in any of the expanded nursing roles as defined in the ARNP regulations and also from making any public representation that he or she is an ARNP.  Consequently any professional nurse who wishes to lawfully practice in the expanded ARNP role of nurse anesthetist is required to have been "duly issued a certificate of qualification as an advanced registered nurse practitioner under the Kansas nurse practice act."
In 1986 the legislature established the category of "registered nurse anesthetist" (RNA) by enacting L. 1986, ch. 183, sec. 1 through sec. 13, now K.S.A. 65-1151 through 65-1164 and amendments thereto, which are also found within the nurse practice act.  The duties of a registered nurse anesthetist as set forth in K.S.A.65-1158 are identical with the functions of the advanced registered nurse practitioner functioning in the expanded role of nurse anesthetist as established at K.A.R 60-11-106.
One of the provisions within the registered nurse anesthetist statutes prohibits any licensed professional or practical nurse from engaging "in the administration of general or regional anesthesia" unless authorized by the board.  K.S.A. 1994 Supp.65-1162.  Consequently any professional or practical nurse who wishes to lawfully engage in the administration of general or regional anesthesia is required to be authorized by the board to practice as a registered nurse anesthetist.
This brings us to an affirmative answer to your question.  Under the RNA statutes, the ARNP statutes and the ARNP regulations a professional nurse who wishes to practice nurse anesthesia is required to be authorized as a registered nurse anesthetist and to be certified as an advanced registered nurse practitioner in the nurse anesthetist category.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Camille Nohe Assistant Attorney General
CJS:JLM:CN:jm